Name: 93/426/EEC: Commission Decision of 28 July 1993 granting the second Community contribution to the autonomous regions of Azores and Madeira provided for in Council Decision 91/315/EEC to compensate for the extra costs of supplying oil to these archipelagos in 1991 (balance) and 1992 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  oil industry;  energy policy
 Date Published: 1993-08-05

 Avis juridique important|31993D042693/426/EEC: Commission Decision of 28 July 1993 granting the second Community contribution to the autonomous regions of Azores and Madeira provided for in Council Decision 91/315/EEC to compensate for the extra costs of supplying oil to these archipelagos in 1991 (balance) and 1992 (Only the Portuguese text is authentic) Official Journal L 196 , 05/08/1993 P. 0063 - 0063COMMISSION DECISION of 28 July 1993 granting the second Community contribution to the autonomous regions of Azores and Madeira provided for in Council Decision 91/315/EEC to compensate for the extra costs of supplying oil to these archipelagos in 1991 (balance) and 1992 (Only the Portuguese text is authentic)(93/426/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/315/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (1), Whereas section 10.1 of the Annex to Council Decision 91/315/EEC provides for the introduction of specific Community aid to compensate for the extra cost of supplying oil to the Azores and Madeira; Whereas the Portuguese authorities have sent the Commission information on the extra costs relating to the transport of petroleum products to the archipelagos of Azores and Madeira in the reference year 1989; Whereas a first Community contribution of specific aid for energy as provided in Decision 91/315/EEC for 1991 was granted by Commission Decision 92/435/EEC (2); Whereas, in accordance with Article 2 of Decision 91/315/EEC, the provisions of the 1992 budget of the Communities enable a second Community contribution of specific aid for energy to be granted to these regions in respect of 1991 (balance) and 1992; Whereas a deadline should be set for the Portuguese authorities to send the Commission the report provided for in section 10.5 of the Annex to the said Decision, HAS ADOPTED THIS DECISION: Article 1 The amount of the second Community contribution to the autonomous regions of Azores and Madeira provided for in Decision 91/315/EEC to cover the extra costs related to the transport of petroleum products to these archipelagos in 1991 (balance) and 1992 shall be as follows: 1. ECU 5 066 774 to the autonomous region of Azores; 2. ECU 3 233 226 to the autonomous region of Madeira. Article 2 This Community contribution is granted subject to the conditions set out in section 10.5 of the Annex to Decision 91/315/EEC. The deadline for submission by the Portuguese authorities of the report provided for in section 10.5 of the Annex to the abovementioned Decision shall be one year from the date of publication of this Decision. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 28 July 1993. For the Commission Abel MATUTES Member of the Commission (1) OJ No L 171, 29. 6. 1991, p. 10. (2) OJ No L 239, 22. 8. 1992, p. 13.